Citation Nr: 1109740	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-31 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  The propriety of a rating reduction from 50 percent to 20 percent effective April 1, 2009, for low back injury residuals with healed fracture and degenerative joint disease.  

2.  Entitlement to an increased evaluation for low back injury residuals with healed fracture and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1.  Following a May 2008 VA examination, in a June 2008 rating decision, the RO proposed to reduce the rating for the service-connected residuals of a low back injury from 50 percent to 20 percent.  The Veteran was notified of the proposed reduction in a July 2008 letter 

2.  By rating decision dated in January 2009, the RO implemented the reduction to 20 percent, effective April 1, 2009.  Notice of the reduction was mailed to the Veteran in January 2009.  

3.  The evidence of record at the time of the January 2009 rating decision shows improvement in the Veteran's symptoms of low back injury residuals with healed fracture and degenerative joint disease.

4.  The Veteran's low back injury residuals with healed fracture and degenerative joint disease have been manifested by functional impairment that equates to forward flexion limited to no less than 40 degrees; favorable ankylosis of the thoracolumbar spine is not shown.  


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for a service-connected low back injury residuals with healed fracture and degenerative joint disease from 50 percent to 20 percent, effective April 1, 2009, was proper, and restoration of a 50 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 1159, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105(e), 3.951, 4.71a, Diagnostic Code 5242 (2010).

2.  The criteria for a rating in excess of 20 percent for low back injury residuals with healed fracture and degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (fed. Cir. 2009).

Such notice was not provided in this case.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated.  Vazquez- Flores, 22 Vet. App. at 49.

In a January 2008 letter, the RO stated that to establish entitlement to an increased evaluation for his service- connected low back disability, the evidence must show that his condition "ha[d] increased in severity."  The letter also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support his claim, and (3) providing a medical examination if necessary.  The January 2009 rating decision explained the criteria for the next higher disability rating available for the service connected disability under the applicable diagnostic code.  The August 2009 statement of the case provided the appellant with the applicable regulations relating to disability ratings for his service-connected disability, as well as the requirements for an extraschedular rating under 38 C.F.R. § 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, disability evaluations center on the ability of the body or system in question to function in daily life, with specific reference to employment.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.

There are specific notice requirements which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e)-(i).  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).  As will be discussed further herein, the Board finds those procedural requirements have been met.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and afforded the appellant the opportunity to give testimony before the Board, although he declined to do so.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Propriety of Reduction, and Increased Rating Claim

The Veteran argues that the reduction of the rating assigned for his lumbar spine disability was improper.  He contends that his lumbar spine disability warrants a rating in excess of 50 percent.  

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1).  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires. 38 C.F.R. § 3.105(e).

The Board finds that the procedural requirements of 38 C.F.R. § 3.105(e) were followed.  The Veteran was notified of the proposed reduction in June 2008 and the effective date of the reduction was more than 60 days after that notification in April 2009.  Therefore, the remaining question is whether the reduction was proper.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  That regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to Veterans who have been awarded a total rating based on unemployability under 38 C.F.R. § 3.343.

The RO must find the following:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In this case, the 50 percent disability rating for low back injury residuals with healed fracture and degenerative joint disease was in effect for less than five years (from October 31, 2005 to April 1, 2009), and the provisions 38 C.F.R. § 3.344 are not applicable.  38 C.F.R. § 3.344(c).

An examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c).  The question is thus whether an examination had shown an improvement warranting reduction in the rating.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the knees are considered major joints.  The lumbar vertebrae are considered a group of minor joints, ratable as a major joint.  38 C.F.R. § 4.45.

The regulation pertaining to disabilities of the spine sets forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The criteria for rating intervertebral disc syndrome permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  The formula for rating intervertebral disc syndrome based on incapacitating episodes provides for a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

The Veteran's lumbar spine disability is currently rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 also refers to Diagnostic Code 5003 which provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for ach such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

On VA examination in December 2005, the Veteran reported episodes of flare-ups of back pain severe enough to make him bed-bound or at least housebound for a day to a week at times.  He indicated that he had three to four incapacitating episodes per year.  His day to day activities were not precluded by his back condition, but he did have significant limitations during flare-ups.  On examination, flexion was to 20 degrees; extension to zero degrees; lateral flexion to 10 degrees bilaterally; and rotation to 10 degrees bilaterally.  There was diffuse tenderness of the lumbosacral spine with paraspinal spasm.  The range of motion was additionally limited by 10 degrees in flexion due to pain, stiffness, and lack of endurance following repetitive use.  Neurological examination was unremarkable.

A May 2008 VA examination noted the Veteran complained of mild, constant, daily, back pain, with no radiation.  He reported severe flare-ups every one to two months, lasting from three to seven days.  The examiner stated that there had been no incapacitating episodes in the past year.  There was no ankylosis.  Ranges of thoracolumbar spine motion were:  flexion, to 52 degrees, with pain beginning at 40 degrees; extension, to 15 degrees, with pain from zero to 15 degrees; lateral flexion, to 30 degrees bilaterally; lateral rotation, to 30 degrees bilaterally.  There was no additional loss of motion on repetitive use.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour; there was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  Neurological examination was normal.  The Veteran indicated that he was no longer employed, having taken early retirement from the City of Gatesville in December 2007 due to right leg, right knee, and back conditions.

On VA examination in September 2009, the Veteran reported daily, moderate to moderately severe back pain.  The examiner noted there had been no incapacitating episodes in the past 12 months.  The Veteran wore a lumbosacral brace.  He was able to walk for two blocks.  The Veteran was not employed currently.  He was self-sufficient in day-to-day activities.  Ranges of spine motion were:  flexion, to 45 degrees; extension, 5 degrees; lateral flexion and rotation to 15 degrees, bilaterally, with pain throughout.  The Veteran was unable to repeat the motions three times to assess the effects of repetitive motion.  There was no muscle spasm or ankylosis.  Guarding was present.  Neurological examination was normal.  The diagnosis was moderate to moderately severe lumbosacral strain.

First, the Board finds that the reduction was proper.  By way of history, the Veteran suffered a fracture of the transverse process of the third lumbar vertebra in an automobile accident during service in July 1969.  Service connection for residuals of low back injury with fracture was granted in an August 1975 rating decision.  An initial 10 percent rating was assigned from May 1975.  In an April 2002 rating decision, the RO characterized the service-connected disability as degenerative disc disease, lumbar spine and increased the evaluation to 50 percent, from June 2001.  A March 2004 rating decision characterized the Veteran's service-connected back disability as residuals of a low back injury and reduced the evaluation to 10 percent from June 2004.  

The Veteran submitted a claim for increased rating in October 2005.  By a January 2006 rating decision, the RO increased the evaluation to 50 percent, from October 31, 2005.  

The Veteran filed a claim for increased evaluation in December 2007.  A June 2008 rating decision proposed to reduce the rating to 20 percent.  A January 2009 rating decision reduced the evaluation to 20 percent, effective April 1, 2009.  The Board finds that the procedural criteria for reduction were met.  38 C.F.R. § 3.105(e).

In addition, the Board finds that the reduction was proper.  The December 2005 VA examination found flexion limited to 20 degrees, which was found to warrant a 40 percent rating, with the RO adding an additional 10 percent based on muscle spasms and abnormal posture.  However, subsequent examinations have found flexion greater than 30 degrees, which warrants no more than a 20 percent rating, and no incapacitating episodes.  Ankylosis has not been shown.  Therefore, the Board finds that the rating criteria for reduction were met because the evidence showed, and shows, improvement.

The Board further finds that a rating greater than 50 percent was not warranted for the appeals period prior to April 1, 2009.  During that time, the evidence did not show any ankylosis or incapacitating episodes of at least six weeks in any 12 month period.  Furthermore, the evidence showed that the Veteran did not have any neurologic residuals of his lumbar spine disability.  Therefore, the Board finds that a rating greater than 50 percent was not warranted prior to April 1, 2009.

As of April 1, 2009, the Board finds that the criteria for a rating higher than the assigned 20 percent for service-connected low back injury residuals with healed fracture and degenerative joint disease are not met and the reduction from 50 percent to 20 percent for service-connected low back injury residuals with healed fracture and degenerative joint disease was proper.  

At the time of the May 2008 VA examination, the evidence showed that the Veteran could flex his back to 40 degrees without pain.  There was no ankylosis or neurological deficit.  At the time of the September 2009 VA examination, the evidence showed that the Veteran could flex his back to 45 degrees.  At no time did the evidence show gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, reverse lordosis, or thoracolumbar ankylosis.  The VA examinations of record show that the Veteran had a normal gait and posture.  At no time has the evidence shown associated bowel or bladder problems.  The Veteran has at no time reported back pain radiating down his legs, and neurologic examinations, including detailed motor and sensory examinations of the upper and lower extremities, were normal at the time of the VA examinations of record.  

The Board finds that the Veteran's functional loss does not equate to a rating higher than 20 percent at any time subsequent to April 1, 2009, either through limitation of flexion or overall limitation of motion.  While the examiners of record reported that there was objective evidence on pain on motion, there was no evidence of any functional loss which would equate to a higher rating.  DeLuca, 8 Vet. App. at 202.  To warrant the 40 percent rating, functional losses would have to equate to forward flexion less than 30 degrees of favorable ankylosis of the thoracolumbar spine.  Such limitations are not shown by the evidence.  

Furthermore, the evidence does not show any bowel or bladder impairment.  The evidence does not show any neurological abnormalities to allow for separate ratings for those types of disabilities.  At the May 2008 and September 2009 VA examinations, neurologic examinations, including detailed motor and sensory examinations of the upper and lower extremities, were normal.  The examination reports did not find any subjective complaints or objective evidence of radiculopathy.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of any separate rating for any neurologic disability.

The Board has considered whether an increased rating is warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  However, the evidence does not suggest that the Veteran's lumbar spine disability is manifested by intervertebral disc disease nor does the evidence indicate that the Veteran has suffered any incapacitating episodes.  

The Board finds that the preponderance of the evidence is against the assignment of a higher rating for the Veteran's service-connected low back injury residuals with healed fracture and degenerative joint disease at any time during the periods under consideration.  Therefore, the claim for increased ratings must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability at issue is inadequate.  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1).  The Board finds that referral for consideration of extraschedular ratings is not appropriate in this case.  The evidence indicates that the Veteran retired in December 2007.  While he indicated that he took early retirement due to problems with his right leg, right knee, and his back, the VA examiners have not found significant effects on daily activities due to his service-connected back disability.  The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.


ORDER

The rating reduction from 50 percent to 20 percent, effective April 1, 2009, for low back injury residuals with healed fracture and degenerative joint disease was proper and restoration of a 50 percent rating is denied.

Entitlement to an increased rating for low back injury residuals with healed fracture and degenerative joint disease, in excess of 50 percent prior to April 1, 2009, and in excess of 20 percent as of April 1, 2009, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


